STONE, J. —
Any animal in tbe second year of its growth is a “yearling.” The description in tbe present indictment is too indefinite. It may include many animals, for tbe stealing of wbicb tbe act of February 20, 1875, does not provide. If the indictment bad charged, that tbe animal stolen, describing it, was “an animal of tbe cow kind,” it would have been sufficient. Nor is tbe indictment a sufficient charge of petit larceny. Tbe animal may have been one wbicb bad no *143recognized money value. The motion in arrest of judgment should have been sustained.
The judgment is reversed, and the cause remanded. Let the prisoner remain in custody, until discharged by due course of law.